El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Los demandantes y los demandados componen la Suce-sión de Dámaso Talavera Nieves. Alegaron los primeros en su demanda que al fallecimiento del causante, éste dejó una finca de 74.83 cuerdas descrita en la demanda, ubicada en el término municipal de Hatillo; que la finca estaba hipote-cada al Federal Land Bank of Baltimore en garantía de un préstamo que había recibido el causante; que con posterio-ridad a la muerte de éste uno de sus hijos, el demandado Onofre Talavera Serrano, fué designado por los demás he-rederos como administrador de la finca; que la administró *439por espacio de tres años, al cabo de los cuales cesó como tal administrador; que poco después fue designado con el mismo objeto otro de los demandados, Dámaso Talayera Serrano, a quien se le otorgó poder general por todos los herederos; que estando la finca bajo la administración de éste, la hipo-teca fué ejecutada por y adjudicada al Banco; que cuando los miembros de la Sucesión Talayera fueron requeridos de pago en el procedimiento ejecutivo hipotecario, la viuda de Dámaso Talayera Nieves y algunos de sus hijos, llamaron a Dámaso Talayera Serrano para aconsejarse con él y que éste les manifestó que no debían preocuparse por el procedi-miento ejecutivo, toda vez que él había convenido con el . Banco en que se ejecutase la hipoteca para así obtener él la finca, ya que el Banco entendía que sería más fácil reali-zar el cobro de los plazos entendiéndose con una sola persona y a la vez sería conveniente para la Sucesión, pues el precio en que él la comprase sería distribuido en veinte anualidades y que era entendido que la finca la adquiriría Dámaso para todos los miembros de la Sucesión en la pro-porción que la poseían al fallecer el causante; que luego de ejecutada la finca Dámaso la compró al Banco a su nombre ' y se niega a reconocer derecho alguno sobre ella a los de-más miembros de la Sucesión.
Como una segunda causa de acción alegaron, además, que durante la administración de uno y otro hermano, se apro-piaron éstos para su exclusivo beneficio los productos de la finca, no pagando los plazos de la hipoteca del Banco ni las contribuciones ni deuda otra alguna de la Sucesión, dando lugar la falta de pago de los plazos de la hipoteca a que la finca fuese ejecutada en la forma antes dicha. Termina la demanda con súplica de que se declare que Dámaso Tala-vera Serrano adquirió la finca en trust para él y los demás miembros de la Sucesión y que se condene a Dámaso y Ono-fre Talayera Serrano a rendir cuenta de sus respectivas ad-*440ministraciones y satisfagan a los demandantes lo que a cada uno corresponda por concepto de frutos producidos o debi-dos producir.
En la contestación niegan los demandados la existencia del trust, se refieren a algunos de los pagos hechos por los administradores- con los escasos productos de la finca; se alega que durante todas las fechas que se mencionan en la demanda y aún al radicarse la contestación, algunos de los hermanos de Dámaso Talayera y la madre de. éste han vi-vido en la finca, limitándose la administración de Onofre y Dámaso Talayera a la pequeña plantación de caña que dejó su padre al fallecer; se alega, además, que la finca fue ven-dida por Dámaso Talayera Serrano a su hermano Cayetano quien la posee en la actualidad, aun cuando continúan vi-viendo en la finca su madre y algunos de sus hermanos sin pagar canon o merced alguna.
La corte inferior, resolviendo el caso en sus méritos, de-claró que los demandantes no habían probado la existencia del trust, y en cuanto a la acción de rendición de cuentas resolvió que los demandantes habían incurrido en laches, por lo que desestimó la demanda en cuanto a las dos causas de acción.
En verdad la evidencia no sostiene la alegada existencia del trust. La prueba con respecto a que, en presencia de otras personas, según la declaración de Eoberto Martínez, abogado de los demandantes, Dámaso Talayera había admitido que adquirió la finca para todos los miembros de la Sucesión, es débil en extremo, y en- verdad no hay motivo alguno para creer que Dámaso Talayera, no teniendo en su poder dineros de los demandantes con que comprar la finca para ellos, realizase tal acto de generosidad. Por el contrario, de la prueba surge que la compra tuvo efecto más de un año después de haberse adjudicado la finca al Banco, y que poco después Dámaso la vendió a su hermano Cayetano. Podría, quizás, atribuirse el motivo de la compra a mante-*441ner a su madre y hermanos en la finca donde por tanto tiempo habían venido viviendo.
Se hace difícil creer que Dámaso Talayera diera a su madre y hermanos la explicación que ellos le atribuyen al efecto de que el Banco deseaba que él comprase la finca para de ese modo poder entenderse con una sola persona en lo que respecta al cobro de los intereses y plazos vencidos. Se recor-dará que Dámaso Talavera desde mucho antes de ejecutarse la hipoteca, tenía un poder otorgádole por todos los miem-bros de la Sucesión, lo cual hacía innecesario, a los efectos del Banco, que la finca figurase a nombre de Dámaso Talá-vera.
Convenimos con el juez a quo que la evidencia no es su-ficiente para sostener la alegación de la existencia del trust. En lo que no podemos convenir es en su conclusión al efecto de que los demandados no estén obligados a rendir las cuen-tas de su administración porque los demandantes hayan in-currido en laches.
La acción de accounting en el Derecho Angloameri-cano es de equidad, y siendo la defensa de laches una doc-trina de equidad, es de aplicación en las acciones de accounting bajo el Derecho Angloamericano. Pero aún bajo ese mismo Derecho la doctrina de laches no es de aplicación en acciones en ley donde exista un término de prescripción. United States v. Mack, 295 U. S. 480, 489, (1935); Transbel Inv. Co. v. Scott, 26 A.2d 205 (Pa. 1942).
Independientemente de que la evidencia en este caso- fuese o no suficiente para dar lugar a la aplicación de- la doctrina de laches en una acción de accounting en una corte de equi-dad, la doctrina de laches no es aplicable en el presente caso. En esta jurisdicción la acción de rendición de cuentas no tiene su origen en la Jurisprudencia de Equidad. Por el contrario, está regulada por nuestro Código Civil que a su vez la tomó del Código Civil Español(1) De conformidad *442con el.art. 1861 del Código Civil, las acciones prescriben por el mero lapso del tiempo fijado por'la ley, y como lia re-suelto el Tribunal Supremo de Cuba en su Sentencia■ Núm. 163 de 5 de noviembre de 1931, el que alega la prescripción extintiva no debe probar otra cosa que el decurso del tiempo. Por consiguiente ninguna circunstancia acorta el término de prescripción fijado por la ley.
Aceptamos que en esta jurisdicción se lia aplicado dis-tintas veces la doctrina de laches, pero ha sido siempre en relación con remedios extraordinarios adoptados del Derecho Angloamericano.
 Como no existe ninguna disposición especial fijando, el término de prescripción para la acción de rendición de cuentas, siendo como es ésta una acción personal, prescribe a los quince años, de acuerdo con el art. 1864 del Código Civil, ed. 1930. Pero como de conformidad con el art. 1872 del mismo cuerpo legal la prescripción de la acción para exi-gir rendición de cuentas corre desde el día en que cesaron en sus cargos los que debían rendirlas, y en el presénte caso el primero de los administradores, Onofre Talavera Serrano, cesó como administrador en el año 1931 y la demanda original se radicó antes del 22 de julio de 1941, tenemos que concluir que la acción en el presente caso no está prescrita.

Procede, por lo expuesto, confirmar la sentencia apelada en lo que respecta a la primera causa de acción, revocarla en cuanto■ a la segunda y dictarse por este Tribunal la sen-tencia que debió haber dictado la corte inferior, o sea, de-clarar sin lugar la demanda en cuanto a la primera causa de acción, con lugar 'en cuanto a la segunda, y condenar a los demandados Onofre y Dámaso Talavera Serrano a ren-dir a los demandantes las cuentas de sus respectivas admi-nistraciones dentro de um término de sesenta días, a partir de la devolución del mandato a la corte inferior, con impo-sición de costas a los demandados.


 Véanse los Arts. 1872, 986 y 218-222 del Código Civil, ed. 1930.